DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
Priority
Due to Applicant’s amendment to claim 2, claim 2 is now supported.  Examiner agrees with Applicant’s arguments that originally filed claims 1 and 3 support instant claim 4.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recites the limitation "the alcohol" in line 1 of claim 3 and lines 1-2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unknown if this refers to the ink suspension formation (claim 1) or the dissolving of tungsten salt (claim 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2011142738 A1) in view of Balagopal (US 20070138020 A1) as submitted on Applicant's Information Disclosure Statement on 6 September 2019, and in further view of Wang (US 20150376803 A1) as evidenced by Krummrich.

In regards to claim(s) 1 and 15-17, Chen does not explicitly disclose using the WC for brine electrolysis.
Balagopal discloses using tungsten carbide as an electrode material (para 31) in brine electrolysis (para 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen to with Balagopal’s brine electrolysis because such allows for production of highly valued (as an energy source) hydrogen (Balagopal, para 7).
However, Chen in view of Balagopal does not explicitly disclose where the electrode material is formed by forming an ink suspension from the mixture on the carbon support by dispersing the mixture in a water based solvent comprising water isopropanol and sulfonated tetrafluoroethylene, depositing the ink suspension on a glassy carbon substrate, and drying the ink suspension to form the electrode.
Wang pertains to water electrolyzers and fuel cells (paragraph 3) and is therefore in the same field of endeavor as both Chen and Balagopal.  Balagopal discloses that the electrocatalyst, such as WC, is supported on an electrode substrate of any suitable form (paragraphs 31-32).  Wang discloses that the catalyst ink is prepared by dispersing in water, isopropyl alcohol and Nafion® (paragraph 83), depositing the suspension on a polished glassy carbon RDE and then dried (paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal with Wang’s electrode forming method because Wang teaches that such would allow to perform electrochemical measurements (Wang, paragraph 84).  Furthermore, Wang’s Nafion® is a type of sulfonated tetrafluoroethylene as evidenced by Krummrich (paragraph 9).

In regards to claim(s) 21, Chen discloses a method of mixing a first quantity of tungsten salt (para 18, such as ammonium metatungstate) and a second quantity of nickel salt (para 24, adding a nickel salt in a tungsten precursor) in the presence of a carbon support (para 28, carbon particles are then mixed with the slurry).  Chen disclose evaporation to remove the solvent/water, which would also remove oxygen (included in water, para 18).  Chen discloses flowing methane gas over the mixture (para 19) at approximately 950°C (para 19; reads upon about 1000°C), a temperature increase over an evaporation temperature.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Lewis (US 20090074641 A1) as submitted on Applicant's Information Disclosure Statement on 6 September 2019.
In regards to claim(s) 2-3, Chen in view of Balagopal and Wang does not explicitly disclose using isopropanol for dissolving the tungsten salt.
Lewis pertains to making catalysts (abstract) and is therefore in the same field of endeavor as Chen.  Lewis discloses using isopropanol as a solvent (para 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Lewis’ isopropanol because Lewis teaches suitable polar protic solvents may include water or short chain alcohols such as isopropanol (Lewis, para 47); thus, Lewis teaches that such a substitution of solvent would provide predictable results and the solvents provide the same purpose.  See MPEP 2141 III (B).
In regards to claim(s) 4, the instant claim limitation states “mixing the tungsten salt dissolved in the isopropanol with the nickel salt as disposed on the carbon support” is interpreted to mean that the two salts are added at the same time to be disposed on the carbon support, which is taught by the above combination of Chen in view of Balagopal, Wang and Lewis.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal, Wang, Lewis, as evidenced by Krummrich, and in further view of Coleman (US 20050176989 A1) as submitted on Applicant's Information Disclosure Statement on 6 September 2019.
In regards to claim(s) 5, Chen in view of Balagopal, Wang, Lewis discloses that the carbon support is mixed in the slurry of water (para 18).  Chen discloses that the mixture is dried (para 18).  Chen in view of Balagopal, Wang, Lewis does not explicitly disclose the drying process is vacuum drying.
Coleman pertains to making catalysts with carbon supports (abstract) and is therefore in the same field of endeavor as Chen and Lewis.  Coleman discloses vacuum drying (para 457).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal, Wang, Lewis with Coleman’s mixing and vacuum drying because such is taught in the art; such a modification would provide predictable results since all of the catalyst preparation in Chen, Lewis and Coleman require mixing and drying.  See MPEP 2141 III (A).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Rodella (Rodella et al., "Physical and chemical studies of tungsten carbide catalysts: effects of Ni promotion and sulphonated carbon," RSC ADV., vol. 5, no. 30, February 24, 2015, pages 23874-23885), as submitted on Applicant's Information Disclosure Statement on 6 September 2019.
In regards to claim(s) 6, Chen in view of Balagopal and Wang does not explicitly disclose the ramping rate of 5°C/min.
Rodella pertains to WC catalysts (title) and is therefore in the same field of endeavor as Chen.  Rodella discloses a ramping rate of 1-10°C/min (p. 23874, second column).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Rodella’s ramp rate because both Chen and Rodella perform methane carburization and would thus provide predictable results. See MPEP 2141 III (A).  Rodella’s ramping rate of 1-10°C/min overlaps the instantly claimed ramping rate of 5°C/min and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed ramping rate from the broader prior art range because prior art teaches the same utility over the entire range.
s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Zucker (US 20020009411 A1).
In regards to claim(s) 7, Chen in view of Balagopal and Wang does not explicitly disclose a reduction atmosphere temperature of at least 1000°C.
Zucker pertains to tungsten carbide production (abstract) and is therefore in the same field of endeavor as Chen.  Zucker discloses a reduction atmosphere temperature of about 700°C to about 1000°C (para 38).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Zucker’s temperature because Zucker teaches that such a range of temperatures would provide an adjustable total reaction time (Zucker, para 38).  Such a modification would provide predictable results since both Chen and Zucker pertain to reducing atmospheres to produce tungsten carbide compounds.  See MPEP 2141 III (A).  Zucker discloses 700°C to about 1000°C which overlaps the instantly claimed range of at least 1000°C and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 8, Chen in view of Balagopal and Wang does not explicitly disclose an isothermal hold below 1000°C.
Zucker discloses an isothermal hold at about 539°C for 4 hours (para 43).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Zucker’s isothermal hold because a significantly reduced conversion of the W source to WC was experienced when the holding time was decreased (Zucker, para 43).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Gu (US 20140162873 A1) as submitted on Applicant's Information Disclosure Statement on 6 September 2019.
In regards to claim(s) 9-11, Chen in view of Balagopal and Wang does not explicitly disclose a carbon support pretreatment to remove impurities using HCl for a duration.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Zhang (US 20100256424 A1) and Ewald (US 20120065052 A1), both as submitted on Applicant's Information Disclosure Statement on 6 September 2019.
In regards to claim(s) 13, Chen in view of Balagopal and Wang does not explicitly disclose using nickel nitrate and tungsten chloride.
Ewald pertains to WC catalysts (para 3) and is therefore in the same field of endeavor as Chen. Zhang discloses using nickel nitrate (para 23) and Ewald discloses using tungsten chloride (para 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Zhang and Ewald’s salts because such is taught in the art; such a modification would provide predictable results since all of Chen, Zhang and Ewald (para 53) perform reductive heating steps in methane/H2, etc., as a part of catalyst preparation. See MPEP 2141 III (A).
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Nakano (US 20040072061 A1) and Pak (US 20050070427 A1) both as submitted on Applicant's Information Disclosure Statement on 6 September 2019.
In regards to claim(s) 14, Chen discloses a carbon support with a surface area of 100-2500 m2/g (claim 14).  Chen discloses a particle size of less than 100 nm (claim 6) overlapping the instantly claimed range of about 10 nm to 100 nm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention 
In further regards to claim(s) 14, Chen is silent on the carbon support being conductive and hydrophobic.
Nakano pertains to carbon supports for catalysts (abstract) and Pak pertains to carbon supports for catalysts (abstracts) and both are therefore in the same field of endeavor as Chen.  Nakano discloses the carbon support is hydrophobic (para 109) and Pak discloses the carbon support is electrically conductive (claim 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Nakano and Pak’s carbon support properties because such is taught in the art; such a modification would provide predictable results since all pertain to carbon supports for catalysts.  See MPEP 24141 III (A).
In regards to claim(s) 19, Chen discloses a carbon support with a surface area of 100-2500 m2/g (claim 14).  Chen discloses a particle size of less than 100 nm (claim 6) overlapping the instantly claimed range of about 10 nm to 100 nm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the instantly claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In further regards to claim(s) 19, Chen is silent on the carbon support being conductive and hydrophobic.
Nakano pertains to carbon supports for catalysts (abstract) and Pak pertains to carbon supports for catalysts (abstracts) and both are therefore in the same field of endeavor as Chen.  Nakano discloses the carbon support is hydrophobic (para 109) and Pak discloses the carbon support is electrically conductive (claim 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Nakano and Pak’s carbon support properties because such is taught in the art; such a modification would provide predictable results since all pertain to carbon supports for catalysts.  See MPEP 24141 III (A).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Balagopal and Wang as evidenced by Krummrich, and in further view of Zhang.

Zhang pertains to tungsten carbide catalysts (para 9) and is therefore in the same field of endeavor as Chen.  Zhang discloses wherein WC is the second active component and Ni is a first active component, the weight ratio being 0.02 to 1600 (claim 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in view of Balagopal and Wang with Zhang’s weight ratio because such is taught in the art; such a modification would provide predictable results since both Zhang and Chen pertain to making WC catalyst via reduction (Zhang, para 22 & 23).  See MPEP 2414 III (A).  Zhang ratio range (0.02 to 1600) overlaps the instantly claimed range from 2:1 to 4:1 and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the instantly claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Response to Arguments
Applicant's arguments filed 26 May 2021 have been fully considered.  Due to Applicant’s claim amendments and arguments, the priority issue has been resolved as stated above.  In regards to Applicant’s new limitation, there is a lack of written support as stated in the 112(a) rejection grounds above.  In regards to the newly added dispersion with a water based solvent of water, isopropanol and sulfonated tetrafluoroethylene, see Wang in the rejection grounds above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794